            Case 1:21-cv-00571-LY Document 1 Filed 06/24/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

QING “SAM” CHEN                             §
                                            §       CIVIL ACTION NO. ________________
                                                                       1:21-cv-571
                                            §
V.                                          §
                                            §
KRYSA RENAE ORTIZ PERINE                    §       JURY DEMANDED

                            DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

       Defendant, Krysa Renae Ortiz-Perine, files this Notice of Removal, pursuant to 28

U.S.C. §§ 1332(a) and 1441(b) and will show:

       1.      Plaintiff Qing “Sam” Chen’s civil suit against Defendant Krysa Renae Ortiz-

Perine is removable to this Court. Complete diversity exists between Plaintiff and the

Defendant, the amount in controversy exceeds $75,000.00, exclusive of interest and costs,

and this removal is being filed within the time period permitted under §1446(b)(1).

       2.      On April 7, 2021, Plaintiff filed Cause No. D-1-GN-21-001531, styled Qing

“Sam” Chen v. Krysa Renae Ortiz Perine in the 201st Judicial District Court of Travis County,

Texas. On April 27, 2021, Plaintiff filed his First Amended Petition, which is the current

pleading. See Exhibit 3, Plaintiff’s First Amended Petition. Defendant has not been served as

shown below.

       3.      Complete diversity exists between Plaintiff and Defendant as required by 28

U.S.C. § 1332(a):

            A. Plaintiff Qing “Sam” Chen admitted he is an individual and citizen of Travis

               County, Texas. See Exhibit 3, ¶ 2 of Plaintiff’s First Amended Petition.

            B. Defendant Krysa Renae Ortiz-Perine is the only Defendant and at all times has

                                                                                          103-176
                                                                                                1
            Case 1:21-cv-00571-LY Document 1 Filed 06/24/21 Page 2 of 5




              been a citizen of Ohio. Plaintiff admits Defendant is a citizen of Ohio. See

              Exhibit 3, ¶ 3 of Plaintiff’s First Amended Petition. See also, Exhibit 9, affidavit

              of Krysa Renae Ortiz-Perine.

       4.     Plaintiff asserts the damages sought are $250,000.           See Exhibit 3, ¶ 5.

Accordingly, the amount in controversy exceeds $75,000.00, as required by 28 U.S.C. §

1332(a).

       5.     Plaintiff has not served Defendant as required by the Texas Rules of Civil

Procedure and Texas law. See Exhibit 9, affidavit of Krysa Renae Ortiz-Perine. Therefore,

Defendant’s time period to remove under 28 USC §1446(b) has not begun to run. Further,

Defendant has not waived and does not agree to waive her right to have service of process

upon her according to the law. See Id. Exhibit 9, ¶ 5. Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 347–48 (1999) (holding that a defendant's thirty-day removal

period commences on formal service of process, not merely on receipt of actual notice of the

complaint through informal channels). Therefore, this removal is being filed within the time

period allowed for removal.

       6.     Plaintiff admits this lawsuit arises out of a car collision or accident on frontage

road of IH-35, and not because of any agreement or business dealings with Defendant. See

Exhibit 3, ¶¶ 7-12. Plaintiff did not cite, did not issue citation and did not attempt service of

process under § 17.062. See Exhibit 3, ¶ 3. Section 17.062 (Long-Arm Jurisdiction over

Nonresident Motor Vehicle Operator) requires service through the Chairman of the Texas

Transportation Commission, who is statutorily authorized for substitute service against a

person that grows out of a collision or accident while operating a motor vehicle in this state.

       7.     Plaintiff instead asserted, issued citation, and attempted service only under


                                                                                           103-176
                                                                                                 2
             Case 1:21-cv-00571-LY Document 1 Filed 06/24/21 Page 3 of 5




Tex. Civ. Pract. and Rem. Code § 17.045(a) through the Texas Secretary of State. However, §

17.045(a) is dependent upon § 17.044, but § 17.044 does not apply to this Defendant.

Defendant is an individual and § 17.044(a)(1-2) do not apply. See Exhibit 3, ¶ 3 and Exhibit

9, affidavit of Defendant regarding Plaintiff’s claims based on an auto accident. Plaintiff has

not sued a company, corporation, limited liability company, or a surviving merger company

required to designate with the Texas Secretary of State as agent under the Texas Business

Organization Code. See Tex. Bus. Org. Code §§ 5.251, 9.004, 9.007, 9.011, 10.008(c) and

10.106(8).

       8.      Defendant has never been a Texas resident. See Exhibit 9, ¶ 2. Therefore, §

17.044(3) does not apply. Section 17.044(a)(3) only applies to a Texas resident who becomes

a nonresident by leaving Texas.

       9.      As shown above, Plaintiff asserts his suit arises out of an auto accident.

Plaintiff does not assert any business dealings with Defendant as a party. Section 17.044(b)

does not apply. See Exhibit 3, ¶¶ 7-12. Likewise, § 17.044(c) does not apply as Defendant is

not deceased, and §17.044(d) does not apply as Defendant is not incompetent. See Exhibit

9, affidavit of Defendant.

       10.     As shown above, Plaintiff’s attempt at service through the Secretary of State is

improper and invalid. Plaintiff has not attempted service through the Chairman of the Texas

Transportation Commission. In either event, Defendant has not been served with citation or

process and removal is proper. See Exhibit 9, affidavit of Defendant.

       11.     As stated in Peralta v. Heights Medical Center, Inc., 485 U.S. 80 (1988), failure

to give notice (through proper service) violates "the most rudimentary demands of due

process of law." Armstrong v. Manzo, 380 U. S. 545, 550 (1965). See also World-Wide


                                                                                         103-176
                                                                                               3
             Case 1:21-cv-00571-LY Document 1 Filed 06/24/21 Page 4 of 5




Volkswagen Corp. v. Woodson, 444 U. S. 286, 291 (1980); Mathews v. Eldridge, 424 U. S. 319,

333 (1976); Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U. S. 100, 110 (1969); Pennoyer

v. Neff, 95 U. S. 714, 733 (1878).

       12.     This Notice of Removal also is being filed within 1 year after the

commencement of the action in accordance with 28 U.S.C. § 1446(c)(1).

       13.     Defendant files with this Federal Court a copy of all process, pleadings, and

orders as required by 28 U.S.C. § 1446(a):

                 Exhibit Number         Description
                 Exhibit 1              Plaintiff’s Original Petition
                 Exhibit 2              Issuance of Citation
                 Exhibit 3              Plaintiff’s First Amended Petition
                 Exhibit 4              Letter Requesting Citation
                 Exhibit 5              Issuance of Citation
                 Exhibit 6              Citation
                 Exhibit 7              Return of Service
                 Exhibit 8              State Court Docket Sheet
                 Exhibit 9              Affidavit of Krysa Renae Ortiz-Perine

       14.     Contemporaneously with the filing of this Notice of Removal, Defendant is

serving Plaintiff with a copy of this Notice of Removal and is filing a Notice with the Clerk of

the 201st Judicial District of Travis County, Texas as required by 28 U.S.C. § 1446(d).

       15.     Plaintiff demanded a jury in the State Court action. Defendant likewise

demands a jury trial in this Federal Court.

       THEREFORE, Defendant Krysa Renae Ortiz-Perine removes Cause No. D-1-GN-21-

001531, styled Qing “Sam” Chen v. Krysa Renae Ortiz Perine in the 201st Judicial District Court

of Travis County, Texas, to the United States District Court for the Western District of Texas;

Austin Division, pursuant to the statutes and in conformance with the requirements set forth

in 28 U.S.C. §§ 1332, 1441, and 1446.



                                                                                          103-176
                                                                                                4
           Case 1:21-cv-00571-LY Document 1 Filed 06/24/21 Page 5 of 5




                                     Respectfully submitted,

                                     BENJAMIN, VANA, MARTINEZ & CANO, LLP

                                     By:    /s/ Dan Vana
                                            Dan Vana
                                            State Bar No.: 20435750
                                            danvana@benlawsa.com

                                     2161 NW Military Highway, Suite 111
                                     San Antonio, TX 78213
                                     and 3600 Bee Cave Road
                                     Austin, Texas 78746
                                     Telephone: (210) 881-0667
                                     Facsimile: (210) 881-0668
                                     ATTORNEY FOR DEFENDANT,
                                     KRYSA RENAE ORTIZ-PERINE


                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of June, 2021, I electronically filed the foregoing
with the Clerk of the Court using CM/ECF system which will send notification of such filing
to the following and, if such person is not a member of the CM/ECF system, then service will
be made in accordance with Rule 5(b) of the Federal Rules of Civil Procedure.

 William G. Rossick
 The Carlson Law Firm, P.C.
 11606 N. IH-35
 Austin, Texas 78753

                                                          /s/ Dan Vana
                                                    Dan Vana




                                                                                          103-176
                                                                                                5
